Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing submitted on 12/21/2018 is considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 8-9, 11, 21-23, 25, and 28-29, are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US2015/0278341 A1) in view of Yu et al.(US 20170127016 A1). 
Regarding Claims 1, 11, and 21, Shen teaches:  A content generation method, comprising: acquiring product description information; selecting by using a model, a content phrase (keyword) matched with the product description information, wherein the model component is obtained by training according to a plurality of pieces of historical product description information and historical content of the historical product description information and generating content corresponding to the product description information based on the selected content phrase ([0038] Using an example of product search, the user 502 inputs a keyword such as a product name via the browser 504 and clicks the search button. For example, through a similarity degree calculation based on a searching model (such as an information retrieval (IR) model based on an algebraic theory, an IR model based on probabilities, an IR model based on set theory, a machine learning model based on statistics, etc.), text descriptions that match the keyword or the product name are searched and products (data object) corresponding to such text descriptions are obtained. [0044] Using the previous product search example, the search engine uses one or more models such as a Boolean model, a vector space model, a probability model, a language model, or a machine learning model to calculate a similarity degree between the text description of the product and the inquiry term used by the user.).
Shen does not teach: selecting, by using a deep neural network model component (RNN for language modeling), a content phrase matched with the product description information, wherein the deep neural network model component is obtained by training according to a plurality of pieces of historical product description information and historical content of the historical product description information; and generating content corresponding to the product description information based on the selected content phrase, wherein the deep neural network model component comprises at least one of a Sequence to Sequence (seq2seq) model component (encoder and decoder), and a Sequence to Sequence and Attention mechanism (seq2seq and Attention mechanism) model component.
Yu et al. teach: selecting, by using a deep neural network model component (RNN for language modeling), a content phrase matched with the product description information, wherein the deep neural network model component is obtained by training according to a plurality of pieces of historical product description information and historical content of the historical product description information (Fig.1, [0022] In this patent document, the problem of video captioning (i.e., generating one or multiple sentence to describe the content of a video) is considered. The given video could be as general as those uploaded to a website or it could be as specific as cooking videos with fine-grained activities. This ability to generate linguistic description for unconstrained video is important because not only it is a critical step towards machine intelligence, but also it has many application in daily scenarios such as video retrieval, automatic video subtitling, blind navigation improved indexing and searching, etc. [0027] For example, in a video of cooking dishes, a sentence the person peeled the potatoes is more likely to occur, than the sentence the person turned on the stove, after the sentence the person took out some potatoes from the fridge. Towards this end, embodiments of the presented hierarchical framework comprise two generators—a sentence generator and a paragraph generator, in embodiments both of which use recurrent layers for language modeling. In embodiments, at the low level, the sentence generator produces single short sentences that describe specific time intervals and video regions. In embodiments, both temporal- and spatial-attention mechanisms are exploited to selectively focus on visual elements when generating a sentence. [0035] In embodiments, a paragraph generator is stacked with a sentence generator. In embodiments, the sentence generator comprises: 1) a Recurrent Neural Network (RNN) for language modeling; 2) a multimodal layer for integrating information from different sources; and 3) an attention model for selectively focusing on the input video features. In embodiments, the paragraph generator comprises another RNN which models the inter-sentence dependency. In embodiments, it receives the compact sentential representation encoded by the sentence generator, combines it with the paragraph history, and outputs a new initial state for the sentence generator. In embodiments, the RNNs exploited by the two generators incorporate the Gated Recurrent Unit (GRU) which is a simplification of the Long Short-Term Memory (LSTM) architecture. In the following, an RNN with a GRU (or the gated RNN) is first briefly review, and then embodiments of the framework are described in details. ); and generating content corresponding to the product description information based on the selected content phrase, wherein the deep neural network model component comprises at least one of a Sequence to Sequence (seq2seq) model component (encoder and decoder), and a Sequence to Sequence and Attention mechanism (seq2seq and Attention mechanism) model component ([0022] In this patent document, the problem of video captioning (i.e., generating one or multiple sentence to describe the content of a video) is considered. [0025] The idea is to treat the image sequence of a video as the “source text” and the corresponding caption as the target text. Given a sequence of deep convolutional features (e.g., VggNet, C3D, etc.) extracted from video frames, a compact representation of the video is first obtained by simple average pooling, weighted average pooling with an attention model, or taking the last output from an RNN encoder which summarizes the feature sequence. Then an RNN decoder accepts this compact representation and outputs a sentence of a variable length. Note: A typical sequence to sequence model has two parts – an encoder and a decoder. Yu et al. RNN teach both seq2seq and Attention mechanism.).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Shen to include the teaching of Yu et al. in order to generate a query based on description of a product image.

Regarding Claims 2 and 22, Yu et al. teach: The method according to claim 1, wherein the deep neural network model component is trained by: acquiring historical product description information and historical content associated with the historical product description information (See rejection of claim 1 and [0035]In embodiments, it receives the compact sentential representation encoded by the sentence generator, combines it with the paragraph history, and outputs a new initial state for the sentence generator.); generating training parameters based on the historical product description information and the historical content; and training the deep neural network model component by the training parameters ([0040] To train a gated RNN, the parameters can be estimated by Backpropagation Through Time (BPTT) as in traditional RNN architectures.).  

Regarding Claims 3 and 23, Yu et al. teach: The method according to claim 2, wherein generating the training parameters based on between the historical product description information and the historical content further comprises: generating a historical product phrase sequence by extracting at least one product phrase from the historical product description information (See rejection of claim 1 and [0035] In embodiments, it receives the compact sentential representation encoded by the sentence generator, combines it with the paragraph history, and outputs a new initial state for the sentence generator.); generating a historical content phrase sequence by extracting at least one content phrase from the historical content; and adjusting the training parameters using the historical product phrase sequence as an input and the historical content phrase sequence as an output (Fig.5, [0055] The predicted word is fed back to the embedding layer of the sentence generator again as the next input word in step 540 to repeat steps 510-535 until the end of the sentence. In embodiments, while in the training, the next input word is provided by the annotated sentence.).  

Regarding Claims 5 and 25, Yu et al. teach:  The method according to claim 1, wherein selecting the content phrase matched with the product description information comprises: extracting at least one product phrase from the product description information, converting the product phrase into a product phrase vector; generating a product phrase vector sequence based on the product phrase vector; and obtaining at least one content phrase, via the deep neural network model component, according to the product phrase vector sequence and the training parameters (See rejection of claim 1, specifically, [0025] The idea is to treat the image sequence of a video as the “source text” and the corresponding caption as the target text. Given a sequence of deep convolutional features (e.g., VggNet, C3D, etc.) extracted from video frames, a compact representation of the video is first obtained by simple average pooling, weighted average pooling with an attention model, or taking the last output from an RNN encoder which summarizes the feature sequence. Then an RNN decoder accepts this compact representation and outputs a sentence of a variable length. Note: A typical sequence to sequence model has two parts – an encoder and a decoder. Yu et al. RNN teach both seq2seq and Attention mechanism.).  

Regarding Claims 8 and 28, Shen teach: The method according to claim 1, wherein generating the content corresponding to the product description information based on the selected content phrase further comprises: inputting the selected content phrase into a language model; and generating the content that conforms to a preset language rule of the language model (See rejection of claim 1).
Regarding Claims 9 and 29, Shen  teach:  The method according to claim 1, further comprising: displaying the content ([0072]).  
Allowable Subject Matter
Claims 6-7, 10, 26-27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Xiao et al.(US 20170323636 A1) teach: Predicting Canonical forms for natural language text with trained neural network model and outputting information based on the predicted canonical form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656